Citation Nr: 9919590	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a nose injury.

6.  Entitlement to an increased rating for chronic 
tonsillitis, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The appellant had active military service from January 1951 
to January 1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the RO.  

In July 1998, the Board remanded the case to afford the 
veteran the opportunity to present testimony at a hearing 
before a Member of the Board at the RO.  



REMAND

In February 1999, the veteran testified before this Member of 
the Board at the RO.  Unfortunately, the tape of that hearing 
was damaged to the extent that a transcript of the hearing 
could not be made.  

In response to a May 1999 letter from the Board, the veteran 
indicated that he wanted to attend another hearing to offer 
testimony before a Member of the Board at the RO.  See 
38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.704, 20.1304(a) (1998).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for another 
personal hearing before a Member of the 
Board at the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


